Citation Nr: 0627633	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1947.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1997 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In a June 1998 decision, the Board 
determined that new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for arthritis.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1998, the Court vacated the 
Board's June 1998 decision and remanded the matter to the 
Board.

In June 1999, the Board remanded this matter to the RO for 
further consideration in light of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In a December 1999 decision, the 
Board again determined that new and material evidence had not 
been presented to reopen the veteran's claim of entitlement 
to service connection for arthritis.  The veteran appealed 
that decision to the Court and in a January 2001 decision, 
the Court vacated the Board's December 1999 decision and 
remanded the matter to the Board.  In a September 2001 
decision, the Board again determined that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for arthritis.  In a 
January 2003 decision, the Court vacated the Board's 
September 2001 decision and remanded the matter to the Board.  
In July 2003, the Board remanded this matter to the RO for 
the scheduling of a Board hearing and for compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). 

After completing the requested actions noted in the July 2003 
remand, the RO again returned the case to the Board.  In July 
2004, the Board found that the veteran had submitted new and 
material evidence, reopened the veteran's service connection 
claim, and then remanded the veteran's claim for further 
evidentiary development, and further medical inquiry.  

This matter has once again been returned to the Board for 
action.  The Board now finds that the requested action in the 
July 2004 remand has been completed to the extent possible.  
 

FINDING OF FACT

The veteran's arthritis disorder is not related to service.  


CONCLUSION OF LAW

An arthritis disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for arthritis.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
issue, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
the claimant to submit any other evidence in his or her 
possession that pertains to the claim.  Id.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in a letter 
from VA dated in August 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the March 1997 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding increased ratings and 
effective dates for the award of benefits.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).    

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in the March 2006 
Statement of the Case - following the proper VCAA notice 
letter in August 2004.  This readjudication complies with the 
remedial actions outlined in Mayfield v. Nicholson, No. 05-
7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006).  
Second, the RO provided notification in accordance with 
Dingess/Hartman in a letter dated in March 2006, in which the 
RO detailed increased rating and effective date 
considerations.  And third, any questions as to the 
appropriate increased rating or effective date to be assigned 
here are rendered moot.  As will be detailed further below, 
the veteran's claim will be denied and no evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.             

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  VA must provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In compliance with these dictates, VA attempted to obtain 
relevant medical records here.  The Board notes that the RO 
attempted to obtain medical records the veteran described in 
his February 2004 Board hearing, pertaining to claimed 
treatment he received in 1944 at Camp McCoy, Massachusetts.  
In reply, the National Personnel Records Center (NPRC) 
indicated that it was not able to obtain such records.  

Nevertheless, VA satisfied VCAA's duty to assist here by 
attempting to obtain these records, and by the very fact that 
it obtained the veteran's service medical records, VA 
treatment records, and private medical records.  Beyond the 
claimed Camp McCoy records, there is no indication in the 
record, moreover, that relevant records are currently 
outstanding.  Finally, VA provided the veteran with 
compensation examination in October 2005 to assist him in the 
development of his claim.  

The Board finds that no further action is necessary to meet 
the requirements of the VCAA. 


II.  The Merits of the Claim for Service Connection

The veteran claims that throbbing pain and swelling he 
experienced during service - in his lymphatic system, knees, 
ankles, left heel, elbows, hands, shoulders, and cervical and 
lumbar spine - relate to a current arthritis disorder.  For 
the reasons set forth below, the Board disagrees with his 
claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

In this matter, the preponderance of the medical evidence 
establishes that the veteran has a current arthritis 
disorder.  An October 2005 VA compensation examiner found the 
veteran with slight degenerative disc disease at L4-L5, 
slight medial joint space narrowing and osteoarthritis of the 
right knee, interphalangeal joint osteoarthritis of the 
hands, bilateral ankle and knee arthralgia with swelling, 
ankle joint spur formation, anterior spurs in the cervical 
and lumbar spine, and olecranon bursitis of the left elbow.  
And private medical evidence dated in October 2004 noted 
degenerative joint disease in the right knee.  Based on this 
evidence, the first element of Pond is established here for 
this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished for this claim, however.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that he 
incurred his arthritis disorder during service, or within one 
year of his discharge from service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  It is true that 
service medical records and morning reports evidence that the 
veteran complained of bodily pain while on active duty.  The 
record shows that the veteran was treated for a painful right 
knee and left ankle in February 1944, presented for low back 
pain in March 1944, presented on four occasions in April 1944 
with joint pains, including back pain, and was treated for 
generalized lymphadenopathy from December 1944 through 1945.  
The veteran's examination for discharge recorded his 
complaints of left ankle pain, as well as stiffness and pain 
in his knees, elbows and shoulders.  But neither this report, 
nor the service medical records noting the veteran's 
complaints of pain, contains findings of arthritis.  The 
morning reports also show in-service treatment in January 
1944 for an unspecified condition, and in February 1945 for 
generalized lymphadenopathy.  But these reports do not show 
treatment or diagnoses for arthritis either.  

Moreover, other medical evidence militates against a finding 
that the veteran incurred his disorder in service.  Of the 
medical records in the claims file, the earliest medical 
evidence of post-service arthritis is found in an April 1959 
report prepared by a physician for the Missouri Division of 
Welfare.  The medical report, dated 12 years after the 
veteran's discharge from service, indicated that the veteran 
manifested hypertrophic arthritis of his spine, neck and 
shoulder (the report did not address the etiology of any 
noted condition).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 (1992) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
earliest indication that the veteran claimed arthritis 
related to service is found in a November 1949 claim, dated 
over two years following his release from service.  

In sum, the record contains no medical evidence of chronic 
in-service arthritic or orthopedic disorders, or of the 
development of such disorders within one year of discharge 
from service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.  As such, the second element of Pond is not 
established here.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the record lacks medical 
evidence of a nexus between the current disorder and the in-
service complaints of pain.  Rather, the record contains 
affirmative medical evidence that the veteran's service is 
not related to his current arthritis disorder.  Specifically, 
the October 2005 VA examiner stated, after reviewing the 
claims file, that the veteran's current arthritis is not 
related to service.  He stated that the veteran's left elbow 
bursitis is of recent onset, that the osteoarthritis of the 
hands is not related to service, that the complaints of neck 
pain have no relation to service, and that the x-ray changes 
are likely related to the veteran's age.  In closing, the 
examiner stated that, although the veteran had symptoms in 
several joints while in the military, he cannot relate the 
veteran's current findings and current physical examination 
with any objective disease which may or may not have been 
present while in the military.  As for the private medical 
evidence of record, the records notably do not address the 
etiology of the veteran's disorder.  As such, the third 
element of Pond is unestablished here as well.  Pond, 12 Vet. 
App. at 346.   

The Board has reviewed and considered the veteran's 
statements that service relates to his disorder.  But, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for arthritis is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


